DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that claims 10 and 25 are in multiple dependent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14, 16-26, 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2014/0309966 (Cornu).

Regarding claims 1 and 16, Cornu discloses a method for determining the vehicle weight either statically or dynamically using the same weight scale (“method for determining the weight G of a vehicle travelling on a section of a road, which method irrespective of the passing speed furnishes accurate information. In particular, the vehicle should also be able to come to a standstill on the measuring section or travel along the measuring section at motorway speed without this resulting in the loss of accuracy” [0008]), comprising the steps of: 
providing a weight scale for weighing vehicles that is of sufficient length that a plurality of axle sets of a vehicle can be located on the weight scale simultaneously (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); 
sensing a vehicle weight as a function of time within the period of time the vehicle is on the weight scale (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); 
obtaining the vehicle weight statically if all of the axle sets of the vehicle are located on the weight scale simultaneously and the vehicle is in a stopped condition (“the vehicle should also be able to come to a standstill on the measuring section or travel along the measuring section at motorway speed without this resulting in the loss of accuracy” [0008]);
obtaining the vehicle weight dynamically if all of the axle sets of the vehicle are located on the weight scale simultaneously and the vehicle is moving on the weight scale (“determining the weight G of a vehicle while it is travelling on a section of road, taking into account the speed of the vehicle and its changes over time during determination of the weight comprises at least one WIM sensor for installation in a section of road of a roadway, which WIM sensor can acquire passing wheel loads in a time-dependent manner” [0011]).

Regarding claims 2 and 17, Cornu generally discloses the method above, and further discloses:
determining that all the axle sets of the vehicle were located on the weight scale simultaneously and the vehicle is moving by analyzing a weight signal waveform as a function of time (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); and 
determining the vehicle weight from a period of maximum weight readings of the weight signal waveform (“To determine the weight G of the vehicle composition 1 the product of the wheel loads F(t) and of the speeds v(t) over the entire time of passing over is integrated as a whole or individually in relation to each wheel 2, and is multiplied by a calibration constant K that comprises calibration data of the WIM sensor, The weight G finally results from the sum of these results relating to all the wheels or to all the WIM sensors 5, 5' that are arranged side-by-side, and together cover the entire roadway width 4” [0034]).

Regarding claims 3 and 18, Cornu generally discloses the method above, and further discloses: 
the weight signal waveform represents a proper waveform for dynamic weighing when the weight signal waveform increases in a stepwise fashion to a maximum level then decreases in a stepwise fashion in a substantially inverse symmetrical fashion (“FIG. 5 shows the synchronised wheel loads F(t) and v(t) in relation to a vehicle composition 1 comprising five axles for one side of the vehicle. In this example the vehicle 1 has come to a standstill and rolls back somewhat before accelerating to continue. In the diagram the wheel loads acquired are correspondingly wider when the vehicle moves slowly, and narrower when the vehicle moves faster, because passing over the WIM sensor then takes less time. [0032] each wheel load waveform is in the stepwise fashion).

Regarding claims 4 and 19, Cornu generally discloses the method above, and further discloses: indicating an error in the dynamic weight obtained if the weight signal waveform is not a proper waveform (“Each wheel load with the associated speed is then analysed at each WIM sensor 5, 6. Depending on the plausibility of the results, a WIM sensor reading c relating to a wheel load is rejected and only the result of the other WIM measurement F.sub.i.sup.2(t) is taken into account, or, if both results return plausible values, the average of both results is taken into account in further determining the vehicle weight g. Erroneous readings can arise, in particular, when a vehicle reverses” [0047]).

Regarding claims 5 and 20, Cornu generally discloses the method above, and further discloses: 
providing multiple load cells consisting at minimum of: a first load cell at a first end of the weight scale; a second load cell at a second end of the weight scale (“A further option for improving the accuracy of determining the weight G of a vehicle I can be achieved in that downstream of the WIM sensor 5, at a distance of, for example, 0.2 to 1 m, a further WIM sensor 6 is installed across the entire roadway 4 in the section of road 3. As is the case with the first WIM sensor, this second WIM sensor 6 can comprise several WIM sensors 6, 6' arranged in a row, with the totality of these sensors extending across the entire roadway 3. Hereinafter this is referred to as one WIM sensor 6, although a plurality of sensors can be involved. FIG. 7 shows a measuring arrangement 13 comprising a second WIM sensor 6” [0045] [0046])

Regarding claims 6 and 21, Cornu generally discloses the method above, and further discloses: placing multiple load cells along the longitudinal axis of the weight scale at set distance intervals in the direction of vehicle movement; and wherein the multiple load cells are digital load cells connected in a network and wherein they are configured to sense weight of loads (“A further option for improving the accuracy of determining the weight G of a vehicle I can be achieved in that downstream of the WIM sensor 5, at a distance of, for example, 0.2 to 1 m, a further WIM sensor 6 is installed across the entire roadway 4 in the section of road 3. As is the case with the first WIM sensor, this second WIM sensor 6 can comprise several WIM sensors 6, 6' arranged in a row, with the totality of these sensors extending across the entire roadway 3. Hereinafter this is referred to as one WIM sensor 6, although a plurality of sensors can be involved. FIG. 7 shows a measuring arrangement 13 comprising a second WIM sensor 6” [0045] [0046]).

Regarding claims 7 and 21, Cornu generally discloses the method above, and further discloses determining if the vehicle is moving on the weight scale during the weighing process by detecting the transfer of weight among the multiple load cells as the vehicle moves across the longitudinal length of the weight scale (FIGs 5-7, “This second WIM sensor 6 is also connected to the evaluation unit 10 for transmitting the acquired data. The speed v(t) of course needs to be acquired until such time as the last wheel 2 of the vehicle composition 1 has fully passed over the second WIM sensor 6” [0046], “Each wheel load with the associated speed is then analysed at each WIM sensor 5, 6. Depending on the plausibility of the results, a WIM sensor reading c relating to a wheel load is rejected and only the result of the other WIM measurement F.sub.i.sup.2(t) is taken into account, or, if both results return plausible values, the average of both results is taken into account in further determining the vehicle weight g. Erroneous readings can arise, in particular, when a vehicle reverses” [0047]  the weight scale can detect forward motion).

Regarding claims 8 and 22, Cornu generally discloses the method above, and further discloses estimating the speed of the vehicle from the rate of weight transfer among the load cells (“This second WIM sensor 6 is also connected to the evaluation unit 10 for transmitting the acquired data. The speed v(t) of course needs to be acquired until such time as the last wheel 2 of the vehicle composition 1 has fully passed over the second WIM sensor 6” [0046] the relationship between Rate, Time, and Distance is well-understood, and Cornu discloses these elements).
	
Regarding claims 9 and 23, Cornu generally discloses the method above, and further discloses  estimating a speed of the vehicle based on a time an axle of the vehicle first comes on the weight scale to a time the same axle comes off the weight scale, and a fixed length of the weight scale (“This second WIM sensor 6 is also connected to the evaluation unit 10 for transmitting the acquired data. The speed v(t) of course needs to be acquired until such time as the last wheel 2 of the vehicle composition 1 has fully passed over the second WIM sensor 6” [0046] relationship between Rate, Time, and Distance is well-understood, and Cornu discloses these elements).
Regarding claims 10 and 25, Cornu generally discloses the method above, and further discloses indicating an error if the speed of the vehicle during the weighing process was not within a speed operating range of the weight scale (“Each wheel load with the associated speed is then analysed at each WIM sensor 5, 6. Depending on the plausibility of the results, a WIM sensor reading c relating to a wheel load is rejected and only the result of the other WIM measurement F.sub.i.sup.2(t) is taken into account, or, if both results return plausible values, the average of both results is taken into account in further determining the vehicle weight g. Erroneous readings can arise, in particular, when a vehicle reverses” [0047]).

Regarding claims 11 and 26, Cornu generally discloses the method above, and further discloses automatically determining the weight of the moving vehicle dynamically if the vehicle is moving on the weight scale during the weighing process; displaying the vehicle weight obtained dynamically; and indicating the vehicle weight as a dynamically obtained weight reading (“method for determining the weight G of a vehicle travelling on a section of a road, which method irrespective of the passing speed furnishes accurate information. In particular, the vehicle should also be able to come to a standstill on the measuring section or travel along the measuring section at motorway speed without this resulting in the loss of accuracy” [0008] automatically; “the display” [0004] displaying weight is well-understood and conventional).

Regarding claims 14 and 29, Cornu generally discloses the method above, and further discloses different scale parameter settings may be applied when the weight scale is used in static or dynamic weigh mode including calibration factor, weight increment, number of weight intervals, or scale capacity either individually or in combination (“To determine the weight G of the vehicle composition 1 the product of the wheel loads F(t) and of the speeds v(t) over the entire time of passing over is integrated as a whole or individually in relation to each wheel 2, and is multiplied by a calibration constant K that comprises calibration data of the WIM sensor, The weight G finally results from the sum of these results relating to all the wheels or to all the WIM sensors 5, 5' that are arranged side-by-side, and together cover the entire roadway width 4” [0034]).

Regarding claim 31, Cornu discloses a method for determining vehicle weight either statically or dynamically using the same weight scale (“method for determining the weight G of a vehicle travelling on a section of a road, which method irrespective of the passing speed furnishes accurate information. In particular, the vehicle should also be able to come to a standstill on the measuring section or travel along the measuring section at motorway speed without this resulting in the loss of accuracy” [0008]), comprising the steps of: 
providing a weight scale for weighing vehicles that is of sufficient length that a plurality of axle sets of a vehicle can be located on the weight scale simultaneously (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); 
sensing a vehicle weight of the vehicle as a function of time within the period of time the vehicle is on the weight scale (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); 
obtaining the vehicle weight statically if all of the axle sets of the vehicle are located on the weight scale simultaneously and the vehicle is in a stopped condition (“the vehicle should also be able to come to a standstill on the measuring section or travel along the measuring section at motorway speed without this resulting in the loss of accuracy” [0008]);
obtaining the vehicle weight dynamically if all of the axle sets of the vehicle are located on the weight scale simultaneously and the vehicle is moving on the weight scale (“determining the weight G of a vehicle while it is travelling on a section of road, taking into account the speed of the vehicle and its changes over time during determination of the weight comprises at least one WIM sensor for installation in a section of road of a roadway, which WIM sensor can acquire passing wheel loads in a time-dependent manner” [0011]); 
determining that all the axle sets of the vehicle were located on the weight scale simultaneously and the vehicle is moving by analyzing a weight signal waveform as a function of time (“when a vehicle travels along a section of road, both the wheel loads F.sub.i (t) of all the wheels i are acquired by means of WIM sensors, and the speed v(t) of the vehicle during the entire passing is acquired, as time functions, and during evaluation of the data for determining the weight G, the speeds and their change over time are used as weighting of the simultaneously determined wheel loads” [0010]); 
determining the vehicle weight from a period of maximum weight readings of the weight signal waveform (“To determine the weight G of the vehicle composition 1 the product of the wheel loads F(t) and of the speeds v(t) over the entire time of passing over is integrated as a whole or individually in relation to each wheel 2, and is multiplied by a calibration constant K that comprises calibration data of the WIM sensor, The weight G finally results from the sum of these results relating to all the wheels or to all the WIM sensors 5, 5' that are arranged side-by-side, and together cover the entire roadway width 4” [0034]); and 
wherein different scale parameter settings may be applied when the scale is used in static or dynamic weigh mode including calibration factor, weight increment, number of weight intervals, or scale capacity either individually or in combination (“To determine the weight G of the vehicle composition 1 the product of the wheel loads F(t) and of the speeds v(t) over the entire time of passing over is integrated as a whole or individually in relation to each wheel 2, and is multiplied by a calibration constant K that comprises calibration data of the WIM sensor, The weight G finally results from the sum of these results relating to all the wheels or to all the WIM sensors 5, 5' that are arranged side-by-side, and together cover the entire roadway width 4” [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 27-28  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0309966 (Cornu) in view of US Publication 2020/0386607 (Pearson).

Regarding claims 12 and 27, Cornu generally discloses the method above, but does not explicitly disclose the selection of static or dynamic weigh mode can be made manually by a scale operator, or automatically by the weight scale based on the detection of vehicle movement on the weight scale.
	However, a like reference Pearson teaches “To operate the weigh-in-motion system 100, a user activates a command on the input/output unit 272 of the controller 110 of the weigh-in-motion system 100 indicating that a load is to be measured…In yet another embodiment, the controller 110 is configured to automatically register the presence of the vehicle and autonomously activates the command using, for example, a radio frequency identification (“RFID”) tag on the vehicle. In further embodiments, the ready command is automatically activated by the controller 110 upon detection of a predetermined weight on the platform structure 108, indicating that a weighing operation is commencing” [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of weighing a vehicle of Cornu to use manual and automatic weighing as taught by Pearson to efficiently weigh vehicles.

Regarding claims 13 and 28, Cornu generally discloses the method above, but does not explicitly disclose providing a display for static weight measurement based on requirements for legal weights and measurements regulations; and providing a display for dynamic weight measurement when the weighing process is completed.
However, a like reference Pearson teaches “the processor then displays the individual axle loads and the total vehicle load (block 352). In one embodiment, the loads are displayed on a screen of the input/output unit of the controller and printed onto a receipt using a printer, while in other embodiments the loads are ether displayed on the screen or printed onto a receipt” [0092]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of weighing a vehicle of Cornu to adhere to legal regulations and display the weight as taught by Pearson to efficiently weigh vehicles.

Regarding claims 15 and 30, Cornu generally discloses the method above, but does not explicitly disclose different scale parameters may be applied if at least one weigh mode of operation requires compliance with legal weights and measurements regulations.
However, a like reference Pearson teaches “Weighing carriers in order to ascertain either the total weight of the carrier and/or the weight of the load borne by the carrier is commonly desired. For example, vehicles operating on roadways are often weighed to determine the axle weight and the total weight of the vehicle. In some operations, the weight of the vehicle is important to ensure compliance with weight restrictions on public roadways. Owners and operators of vehicles exceeding maximum legal weights are subject to fines, and in the event of an accident, can be subject to substantial financial liability for operating a vehicle exceeding the maximum legal weight. It is therefore desirable to weigh trucks and other vehicles which will be operating on public roadways” [0003] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of weighing a vehicle of Cornu to weight based on legal regulations as taught by Pearson to efficiently weigh vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857